PER CURIAM.
Petitioner’s claim for unemployment compensation benefits was determined adversely to him. He reequested a hearing before an Appeals Referee as provided in Section 443.07(4), F.S. Suffering an adverse decision at the hands of the Appeals Referee, petitioner filed appeal to the Industrial Relations Commission which agency affirmed the decision of the Appeals Referee. Petitioner is now before this court pursuant to Section 443.07(4) (e), F. S.
At the time respondents’ brief was due, the respondent-Florida Department of Commerce filed in this court its motion to remand, acknowledging (with commendable candor) that an irregularity had occurred at the hearing before the Appeals Referee which had deprived petitioner of a reasonable opportunity for a fair hearing. While respondent’s motion requested that this court merely relinquish jurisdiction temporarily and remand the cause to the Industrial Relations Commission for further proceedings, we think it more clean cut to dispose of the case.
Petitioner claims and respondent concedes that at the hearing before the Appeals Referee the employer’s witnesses were not present at the place of hearing at the scheduled time; that as a consequence thereof petitioner presented his testimony and thereafter left the place of hearing; and that, subsequently, the employer’s witnesses arrived tardily and their testimony was heard by the Appeals Referee after petitioner had assumed the hearing was concluded and had left the hearing room. This occurred through no fault on the part of petitioner and without his knowledge. Under such circumstances, petitioner was deprived of a fair hearing and respondent so concedes by its motion.
*473The order of the Industrial Relations Commission is quashed and this cause is remanded to the Industrial Relations Commission with directions that it vacate the order of the Appeals Referee and remand the cause with directions that petitioner be granted a new hearing.
Certiorari granted.
OWEN, C. J., and WALDEN and DOW-NEY, JJ., concur.